Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 26 August 1804
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



Quincy 26. August 1804.

Another week has past away, without bringing me a line from my dearest friend—The last letter I have received from you was dated the 31st: of last month— I endeavour as much as possible to compose my mind with the hope that some accident at the Post–Office may have detained your letters since that time; but the thought that illness or some disaster must have befallen you or my dear children, is perpetually recurring to my imagination, and has kept me these ten days in a state of constant and increasing uneasiness—God grant that my apprehensions may prove unfounded, and that the assurance of your and their health may soon under your own hand relieve me from that anxiety which so severely preys upon an affectionate heart, in the alarm for the objects of its tenderest love.
Since I wrote you last, the most important event which has occurr’d within the sphere in which I move, is the marriage of Mr: Dexter and Miss Tyrrell, which you will probably be surprized to hear of having been so long delayed—The wedding was on Thursday last, and was attended by a numerous company, of their friends and acquaintance—They had a Ball, in which my brother participated with great Spirit and relish—Were my disposition as much inclined to amusement of this kind, as his, I could not have indulged it at this time—Miss Eliza Smith and Miss Otis, were present, and Miss Susan Storer, and partook of the evening’s gaiety—There were present six couple, who had heretofore lived in the family, and married under the same roof.
My Mother’s health is infirm, but she keeps about the principal part of the time—At this Season she has for many years not escaped some return of an intermittent fever, which she first took in the neighbourhood of New-York.
Coll: Trumbull who is at Boston was here for a few days since, to pay a morning’s visit—But his lady was not with him—I hear it is his intention to make Boston the place of his residence—Coll: Humphreys has set him the example; and lives in the house next to Mr B. Joy; near Mr: H. Otis.
The Season has been with us unusually cool, and for some time past, the earth suffers from the drought.—The leaves are already changing their hue, and dropping from the trees—I hail the approach of Autumn as it draws near the time when I hope again to meet my best beloved, the separation from whom has become heavily irksome to me—This prospect alone supports me under the expectation of an uncomfortable Session of Congress. It is in the bosom of domestic enjoyment alone that I can flatter myself with an alleviation from the thankless task which the public service will impose upon me, and if it please Heaven to restore me to you and our darlings with the blessing of health; all other cares will sit light comparatively speaking upon the mind of your ever affectionate friend.
